1    JEFFREY J. POSNER, SBN 069291
     WOODRUFF, O'HAIR, POSNER & SALINGER, INC.
2    A Law Corporation
     3425 American River Drive
3
     Sacramento, California 95864
4    Telephone (916) 920-0211
     Facsimile (916) 973-1165
5

6    Attorney Plaintiff
     Merrilee A. Posner
7

8

9                                UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     MERRILEE A. POSNER,                               Case No.: 2:19-CV-00507-TLN-KJN
12
                          Plaintiff,                   STIPULATION AND ORDER TO FILE
13
     v.                                                AMENDED COMPLAINT FOR DAMAGES
14

15   HILLSTONE RESTAURANT GROUPT, INC.
     Dba BANDERA’S and DOES 1 to 10,
16

17                   Defendants.
     ____________________________________
18

19         COMES now the Plaintiff, Merrilee A. Posner by and through her attorneys,
20   WOODRUFF, O’HAIR, POSNER & SALINGER, INC. and Defendant Hillstone Restaurant
21   Group, Inc., by and through their attorneys, MURPHY, PEARSON, BRADLEY & FEENEY,
22   and stipulate and agree that Plaintiff may file and serve a First Amended Complaint For
23   Damages.
24             The foregoing is agreed to by:
25

26                                     WOODRUFF, O’HAIR, POSNER & SALINGER, INC.
27
     Dated: June 30, 2019                 ____/s/___________________________
28
                                          By: Jeffrey J. Posner


                                                   1
                            Attorney for Plaintiff
1

2
                            MURPHY, PEARSON, BRADLEY & FEENEY
3

4    Dated: June 26, 2019   ____/s/___________________________
5
                            By: Harlan B. Watkins
                            Attorney for Defendant Hillstone Restaurant Group, Inc.
6

7                           ORDER
8
     IT IS SO ORDERED:
9
     Dated: July 11, 2019
10
                                           Troy L. Nunley
11                                         United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                     2
